CLYDE "ED" SNIFFEN, JR.
ACTING ATTORNEY GENERAL

Rebecca E. Hattan (Alaska Bar No. 0811096)
Assistant Attorney General
Department of Law
1031 West Fourth Avenue, Suite 200
Anchorage, AK 99501
Telephone: (907) 269-6600
Facsimile: (907) 276-3697
Email: rebecca.cain@alaska.gov
Attorney for State of Alaska
                      IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF ALASKA
DENALI NICOLE SMITH, on behalf           )
of herself and others similarly situated )
                                         )
        Plaintiffs,                      )
                                         )
vs.                                      )
                                         ) Supreme Court No.: 3:19-cv-00298-HRH
MICHAEL DUNLEAVY, in his official )
capacity of Governor of the State of     )
Alaska, CLYDE “ED” SNIFFEN JR.,          )
in his official capacity as Acting       )
Attorney General of the State of Alaska, )
LUCINDA MAHONEY, in her official )
capacity as Commissioner of the State    )
of Alaska, Department of Revenue,        )
ANNE WESKE, in her official capacity )
as Director of the Permanent Fund        )
Division, State of Alaska, Department    ) NOTICE OF SUBSTITUTION OF
of Revenue,                              ) COUNSEL
                                         )
        Defendants.                      )

       Please take notice that Rebecca E. Hattan, Assistant Attorney General, Department

of Law, 1031 West Fourth Avenue, Ste. 200, Anchorage, AK 99501, telephone (907)

465-3600, fax (907) 276-3697, E-Mail rebecca.hattan@alaska.gov, enters her appearance

as counsel of record in the above-captioned matter on behalf of the copies of all notices,

motions and pleadings in this matter should be sent to Rebecca E. Hattan at the address




        Case 3:19-cv-00298-HRH Document 38 Filed 12/14/20 Page 1 of 2
above. This Notice of Substitution of Counsel is filed to substitute Rebecca E. Hattan for

Rebecca H. Cain as counsel of record.

              DATED December 14, 2020.

                                          CLYDE "ED" SNIFFEN, JR.
                                          ACTING ATTORNEY GENERAL


                                          By:     /s/Rebecca E. Hattan
                                                  Rebecca E. Hattan
                                                  Assistant Attorney General
Certificate of Service
I certify that on December 14, 2020 the foregoing Notice of Substitution of Counsel was
served electronically on:

Caitlin Shortell                                Heather L. Gardner
911 W. 8th Ave., Suite 204                      Attorney
Anchorage, AK 99501                             645 G Street, Suite 100-754
                                                Anchorage, AK 99501

cs.sgalaw@gmail.com and hgardnerlaw@gmail.com

/s/ Rebecca E. Hattan
Rebecca E. Hattan, Assistant Attorney General




Smith v. Dunleavy, et al                            Case No.: 3:19-cv-00298-HRH
NOTICE                                                                 Page 2 of 2
         Case 3:19-cv-00298-HRH Document 38 Filed 12/14/20 Page 2 of 2
